Citation Nr: 0908599	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a major depression disability from January 19, 
2005 to July 16, 2007.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a major depression disability from July 17, 2007 
to March 3, 2008.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a major depression disability from March 4, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to 
January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2005 and June 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Offices (ROs) 
in Salt Lake City, Utah, and Seattle, Washington, which, in 
pertinent part, granted service connection for residuals 
status post L5-S1 fusion, tendonitis of the left knee with 
recurrent subluxation, tendonitis of the right knee with 
recurrent subluxation, and major depression.  The low back 
disability, left and right knee disabilities, and major 
depression disability were each evaluated as 10 percent 
disabling, effective January 19, 2005.  Currently the RO in 
Seattle, Washington, has jurisdiction of the Veteran's 
claims.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  At the 
February 2009 hearing, the Veteran withdrew her claims for 
increased ratings for left and right wrist carpal tunnel 
syndrome disabilities, a residual scar of lumbar spine 
surgery, service connection for dysplasia, and a total 
disability rating based on individual unmployability.  A 
transcript of the hearing is of record.  See 38 C.F.R. § 
20.204 (2008).  Hence, the claims for increased ratings for 
left and right wrist carpal tunnel syndrome disabilities, a 
residual scar of lumbar spine surgery, service connection for 
dysplasia, and a total disability rating based on individual 
unmployability are no longer on appeal. 
 
The issues have been re-characterized to comport to the 
evidence of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
thoracolumbar range of motion measuring 75 degrees of forward 
flexion at its most limited; a combined range of motion of 
the thoracolumbar spine of 140 degrees at its most limited; a 
lack of abnormal gait and abnormal spinal contour, and; no 
incapacitating episodes requiring bed rest prescribed by a 
physician. 

2.  The Veteran's left knee disability is not manifested by 
ankylosis, moderate subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the Veteran's left knee disability does not involve 
arthritis, or diagnosed manifestations rated as arthritis.  

3.  The Veteran's right knee disability is not manifested by 
ankylosis, moderate subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the Veteran's right knee disability does not 
involve arthritis, or diagnosed manifestations rated as 
arthritis.  

4.  From January 19, 2005 to July 16, 2007, the Veteran's 
major depression was manifested by no more than occupational 
and social impairment due to mild or transient symptoms, and 
a GAF score of 71.
5.  From July 17, 2007 to March 3, 2008, the Veteran's major 
depression was manifested by occupational and social 
impairment with deficiencies in most areas, and a GAF score 
of 40.

6.  From March 4, 2008, the Veteran's major depression is 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms, and a current GAF score of 
63.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5237 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5257, 5257, 5258, 5260, 5261, 5262, and 5263 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5257, 5257, 5258, 5260, 5261, 5262, and 5263 (2008).

4.  From January 19, 2005 to July 16, 2007, the criteria for 
an initial evaluation in excess of 10 percent for major 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2008).

5.  From July 17, 2007 to March 3, 2008, the criteria for an 
evaluation of 70 percent, but no more, for the service-
connected major depression, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 
(2008).
6.  From March 4, 2008, the criteria for an initial 
evaluation in excess of 10 percent for major depression have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code (DC) 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The evaluations to be assigned the now-service connected 
disabilities on appeal are "downstream" issues.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection for the low back 
and right and left knee disabilities in an October 2004 
letter, and in regard to entitlement to service connection 
for the major depression disability in November 2005 and 
March 2006 letters.  Additional notice, including that 
concerning the issues of establishing higher evaluations and 
effective dates, was provided by a May 2008 letter.  The 
claims were subsequently re-adjudicated in an August 2008 
supplemental statement of the case (SSOC).  The Veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the severity of her 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

I.  Low Back Disability

The RO originally granted service connection for a low back 
disability in February 2005, assigning a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237 and an 
effective date of January 19, 2005.  The Veteran seeks an 
evaluation in excess of 10 percent for her low back 
disability.

Diagnostic Code 5237 is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  A 10 percent evaluation is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine when (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
(2) when the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or (3) when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or (4) there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted when (1) forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or (2) the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or (3) there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months; and a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.

A VA examination was conducted in November 2004.  It was 
noted that the Veteran had L5-S1 spinal fusion in February 
2004, due to a car accident.  The back condition was then 
diagnosed as degenerative disc disease (DDD) at L5-S1 since 
motor vehicle accident, pain is constant and does not travel.  
Physical examination revealed that the Veteran had a normal 
posture and gait, that the peripheral nerve is not involved 
and that the upper and lower extremities sensory and motor 
functions were normal.  A physical examination of the 
thoracolumbar spine revealed that radiation of pain on 
movement is present, muscle spasm is present in paraspinal 
muscle, tenderness is present at L2.  Range of motion (ROM) 
of thoracolumbar spine was flexion 0 to 80 degrees, extension 
0 to 20 degrees, and right and left lateral and right and 
left rotation of 0 to 10 degrees each.  Pain, fatigue, 
weakness, lack of endurance, and incoordination does not 
affect ROM.  Ankylosis is absent.  A diagnosis of status post 
L5-S1 fusion was given, and it was noted that the Veteran has 
a decreased range of motion.

A VA examination was conducted in February 2008.  It was 
noted that the Veteran reported stiffness, weakness, and pain 
in her back and that the pain travels into the buttock.  A 
physical examination revealed that the Veteran had normal 
posture and a normal gait.  A physical examination of the 
thoracolumbar spine revealed that radiation of pain on 
movement is present, muscle spasm is present, and paraspinal 
muscle tenderness is present at L3.  ROM of the thoracolumbar 
spine was flexion 0 to 80 degrees, extension 0 to 20 degrees, 
and right and left lateral and right and left rotation of 0 
to 20 degrees each.  After repetitive use, there is pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Pain is a major factor.  Pain began on flexion at 75 degrees, 
and on extension and right and left lateral and right and 
left rotation at 15 degrees.  Inspection of the spine 
revealed that the position of the head is within normal 
limits and symmetry of spinal motion was present  Curvature 
of the spine is within normal limits.  There are no sensory 
deficits and no motor weakness.  There are no abnormal 
reflexes, C3 through S1.  A neurologic examination revealed 
that there is no peripheral nerve involvement, that the upper 
extremities had normal motor and sensory function, and that 
the lower extremities had normal motor and sensory function.  
X-ray studies of the lumbar spine indicate that there is a 
metal piece on L5-S1, and a diagnosis of status post L5-S1 
fusion was given.  The Veteran's usual occupation was as a 
full time student, and her daily activities of standing, 
handling, lifting, and carrying are limited because of the 
back condition.

To receive a rating higher than 10 percent for her low back 
disability, the medical evidence must show that there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or that the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or that there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. 4.71a, DC 5237.  The November 
2004 VA examination report notes forward flexion of the 
thoracolumbar spine limited to 80 degrees, and indicates that 
the combined ROM of the thoracolumbar spine was 140 degrees.  
The February 2008 VA examination report notes forward flexion 
of the thoracolumbar spine limited to 75 degrees by pain, and 
indicates that the combined ROM of the thoracolumbar spine 
was limited to 150 degrees by pain.  The Veteran was noted to 
have muscle spasm, however the February 2008 VA examination 
report notes that his gait was normal and that the curvature 
of the spine was within normal limits.  The November 2004 VA 
examination report also notes that the Veteran had a normal 
gait.  Additionally, there is no evidence of record, nor does 
the Veteran claim, that she has been prescribed bed rest by a 
physician due to her low back disability.  Accordingly the 
evidence does not establish that a higher evaluation under 38 
C.F.R. § 4.71a, DC 5237, is warranted.

As the criteria for assignment of the next higher 20 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met.

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 
5237, Note (1), the VA medical examinations of record do not 
indicate that the Veteran's low back disability has 
neurological manifestations.  Thus, 38 C.F.R. 4.71a DC 5237, 
Note (1), is not for application.  
The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to her disability.

In numerous documents of record, the Veteran contends that 
the severity of her low back disability merit a higher 
rating.  The Veteran is competent to report the symptoms that 
she has experienced, but she is not competent to offer an 
opinion as to matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the criteria for a disability rating higher than 10 percent 
have not been met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5237.

II.  Left and Right Knee Disabilities

The RO originally granted service connection for left and 
right knee disabilities in February 2005, assigning separate 
10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257.  Both disabilities were given effective dates of 
January 19, 2005.  The Veteran contends that she is entitled 
to ratings in excess of 10 percent for her right and left 
knee disabilities.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.  38 C.F.R. § 4.71a.  
Assigning multiple ratings for the Veteran's right or left 
knee disabilities based on the same symptoms or 
manifestations would constitute prohibited pyramiding. 3 8 
C.F.R. § 4.14 (2008).  However, lateral instability and 
degenerative arthritis of the knee may be rated separately 
under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  See also 
Esteban, 6 Vet. App. at 261 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately]; but see 38 C.F.R. § 4.14 [the evaluation of the 
same disability under various diagnoses is to be avoided].  
The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in DCs 5013-5024, expect 5017.  See 
38 C.F.R. § 4.71a, DC 5003.  As discussed below, neither of 
the Veteran's left or right knees have been diagnosed with 
degenerative arthritis or any of the conditions listed in DCs 
5013-5024.  Thus, neither her left or right knee disabilities 
warrants a separate compensable rating under the DC 5003.  
See C.F.R. § 4.71a.

A VA examination was conducted in November 2004.  The 
examiner noted that there was tenderness of the right and 
left knee.  ROM testing revealed that the Veteran had 0 to 
140 degrees of flexion and 0 degrees of extension in the 
right and left knees.  Pain, fatigue, weakness, lack of 
endurance, and incoordination does not affect her range of 
motion.  Upon examination of the knees there is recurrent 
subluxation of a slight degree of the right and left knees.  
X-ray studies of the left and right knees revealed that they 
were normal.  Diagnoses of tendinitis of the right and left 
knee were given to the Veteran.  

A VA examination was conducted in February 2008.  The Veteran 
reported that her knees had stiffness, swelling, and pain.  
The examiner noted that there was tenderness of the right and 
left knee, and that the Veteran's right and left collateral, 
cruciate, and meniscus were within normal limits.  ROM 
testing revealed that the Veteran had 0 to 140 degrees of 
flexion and 0 degrees of extension in the right and left 
knees.  After repetitive use, there is no pain, fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
studies of the left and right knees revealed that they were 
normal.  The examiner noted that the Veteran's VA established 
diagnoses of tendinitis of the bilateral knees with recurrent 
subluxation did not change.  

June 2008 VA treatment records note that the Veteran walked 
in wearing a brace on her left knee, and walked with a limp.  
It was noted that she had full ROM with no crepitus, and that 
there was no deformity, no effusion, but that there was some 
tenderness medially.  An assessment of left knee strain was 
given.

July 2008 VA treatment records note that the Veteran 
continues to have problems with her left knee.  She twisted 
it and it still pops and buckles.  An assessment of left knee 
pain, rule out ligament tear was given, and it was noted that 
a plan was made to have a MRI of the Veteran's left knee.  It 
was noted in an August 2008 VA treatment report that the 
Veteran's left knee MRI scan was unremarkable.

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, symptomatic 
removal of semilunar cartilage warrants a 10 percent rating.  
Under DC 5262 impairment of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating.  Under 
DC 5263 genu recurvatum warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  Respectively, neither the Veteran's right or 
left knee has ever been diagnosed with ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5258, 5262, and 5263 are not for 
application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  The November 
2004 and February 2008 VA examination reports indicate that 
the Veteran had recurrent subluxation of only a slight 
degree, and there is no medical evidence of record indicating 
that the Veteran's subluxation is any more severe than 
slight.  Therefore, a rating in excess of 10 percent under DC 
5257 for either the right or left knee is not warranted.

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the November 2004 and February 2008  VA 
examinations show the Veteran's flexion of the right and left 
knees was 0 to 140, and the extension of the right and left 
knees was to 0 degrees.  38 C.F.R. § 4.71, Plate II (2004), 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  The two 
VA examination reports of record clearly indicate that the 
Veteran's right and left legs do not have flexion limited to 
45 degrees or extension limited to 10 degrees, and hence her 
right and left knee disabilities do not warrant a compensable 
rating under DC 5260 or DC 5261.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right knee and 
left knee disabilities, as indicated in the above 
discussions.  See DeLuca, supra.  The Veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss 
of function attributed to her disability.

In numerous documents of record, the Veteran contends that 
the severity of her right and left knee disabilities merit a 
higher rating.  The Veteran is competent to report the 
symptoms that she has experienced, but she is not competent 
to offer an opinion as to matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the criteria for a disability rating 
higher than 10 percent have not been met.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DC 5003, 5256-5263.

III.  Major Depression

The RO originally granted service connection for major 
depression in June 2006, assigning a 10 percent rating with 
an effective date of January 19, 2005.  The Veteran contends 
that her symptoms are consistent with a 50 or 70 percent 
rating.

The Veteran is currently rated as 10 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9434.  A 10 percent rating is assigned 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).




A.  Rating from January 19, 2005 to July 16, 2007

A VA examination was conducted in February 2006.  The 
examiner noted that the Veteran's claim file was reviewed.  
The Veteran reported that she almost has her associates 
degree in criminal justice and has a 4.0 grade point average.  
A mental status examination revealed that the Veteran was 
punctual for her appointment, she wore makeup appropriately 
and presented an attractive appearance, her grooming and 
hygiene were good, she had psychomotor appropriate without 
pain behaviors, and her mood was neutral to almost very 
mildly depressed with congruent affect.  She was cooperative 
and conversant, there was no thought disorder, her 
associations were logical, linear, and progressive, and she 
was not delusional, hallucinating, disorganized, or paranoid.  
She was not suicidal or homicidal and was cognitively intact.  
An assessment of major depression, single episode, in 
remission was given, and a GAF score of 71 was assigned.  

On the whole for this period, the evidence more nearly 
approximates the criteria for a 10 percent, rather than a 30 
percent, rating.  The medical evidence does not demonstrate 
findings of anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss 
(such as forgetting names, directions, recent events), which 
would be indicative occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  See 38 C.F.R. § 4.130, 
DC 9434.  Depressed mood was noted however, this symptom 
alone do not establish that the Veteran's depression more 
nearly approximates the criteria for a 30 percent, rather 
than her current 10 percent, rating.  In addition, the 
Veteran had a reported GAF score of 71 during this period 
which is indicative of symptoms, if they are present at all, 
that are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  Thus a higher 30 percent rating is 
not warranted.

As the criteria for assignment of the next higher 30 percent 
rating are not met, the criteria for the even higher rating 
of 50 percent are likewise not met.


B.  Rating from July 17, 2007 to March 3, 2008

A July 17, 2007, VA treatment report notes that the Veteran 
was recently widowed, and reported poor sleep, loss of 
appetite and weight loss, low energy, difficulty in tracking 
time, and poor memory since her husband's death.  She 
acknowledges suicidal ideation.  Objectively the treating 
clinician found that the Veteran had a flat affect, guilty, 
dysphoric mood, a poverty of thought, and a well groomed, 
casually attired appearance.  The Veteran was offered 
hospitalization, but declined. 
 
VA treatment records dated on July 18, 2007, note that the 
Veteran and her husband were separated at the time of his 
suicide, but planned on getting back together.  It was noted 
that since his suicide she has not been able to go to school 
or work, and that she is suicidal, angeric, anorexic, 
depressed, angry, anxious, is not able to sleep more than 1 
hour per night, is psychomotor retarded, and is totally 
dysfunctional.  A mental status examination revealed that the 
Veteran was casually dressed, and neat and clean, her speech 
was coherent and logical, her psychomotor level was slowed, 
that her affect was restricted and her mood depressed, 
guilty, dyshchoric, angry and anxious, her thought process 
was normal, she had no delusions, she had some passive 
suicidal ideation, she was alert, oriented, had good insight 
and adequate judgment.  An assessment of history of prior 
depression and severe major depressive episode was given.  

A July 30, 2007, VA treatment record notes that the Veteran 
was seen for depression/grief, and that she had a GAF score 
of 40 on July 18, 2007.  It was noted that the Veteran still 
feels down, but is sleeping and eating a lot.  The Veteran 
reports that she was back at work, but has been forgetful.  A 
mental status examination revealed that the Veteran was 
casually dressed and neat, had coherent and logical speech, a 
cooperative, pleasant, and friendly attitude, a restricted 
affect, and a depressed mood, her thought process was normal 
and she had no suicidal or homicidal ideation.  She had good 
insight and judgment, and an assessments of anorexia and 
insomnia, resolved, and mood is depressed were given.

On the whole, the evidence more nearly approximates the 
criteria for a 70 percent, rather than the current 10 
percent, rating from July 17, 2007 to March 3, 2008 (the 
results of the March 2008 examination are discussed below).  
The medical evidence demonstrates symptoms as suicidal 
ideation, near-continuous depression affecting the ability to 
function independently, appropriately and effectively, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Likewise, the Veteran 
could not attend school or work during portions of this 
period.  In addition, the Veteran was assigned a GAF score of 
40 during this entire period, which denotes serious 
impairment in communications or judgment or an inability to 
function in almost all areas.  The July 18, 2007, VA 
treatment record noted that the Veteran was totally 
dysfunctional.  Thus, the evidence of record indicates that 
during this period there was occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  
Hence a 70 percent rating for major depression is warranted 
from July 17, 2007 to March 3, 2008.

However, on the whole, the evidence more nearly approximates 
the criteria for a 70 percent, rather than a 100 percent, 
rating during this period.  The medical evidence does not 
demonstrate findings of gross impairment in thought processes 
or communication; persistent delusions or hallucinations, 
gross inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name, which 
would be indicative of total occupational and social 
impairment.  See 38 C.F.R. § 4.130, DC 9434.  In addition, 
although the Veteran had a reported GAF score of 40 in July 
2007, which denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas, this score alone does not entitle to the 
Veteran to a 100 percent rating in the absence of 
corroborating symptoms which would be indicative of total 
occupational and social impairment contemplated by a 100 
percent rating.  See 38 C.F.R. § 4.130, DC 9434.  



C.  Rating from March 4, 2008

A VA examination was conducted on March 3, 2008.  The 
examiner noted that the Veteran's records were reviewed.  It 
was noted that the Veteran was married during her active 
service to another service member and in July 2007 he 
committed suicide.  Following this the Veteran's suffered a 
major depressive episode.  It was also noted that the Veteran 
was enrolled in a state university following her completion 
of community college.  A mental status examination revealed 
that she was clean and neat in appearance, her clothing was 
appropriate, her motor behavior and speech were normal, she 
is able to concentrate and verbalize her thoughts quite well, 
her affect is slightly flattened, her emotional responses are 
appropriate, and she is cooperative.  Her mood was maintained 
on a somewhat lower level than normal.  Following the death 
of her husband, the Veteran underwent a very serious 
depressive episode and reported that she could not sleep, 
lost weight, and felt sad and hopeless.  She has not ever had 
suicidal or homicidal ideations or plans.  She is correctly 
oriented to time, place, and person, her thinking process is 
well associated, her communication skills are satisfactory, 
and her short term memory is satisfactory.  Her judgment and 
abstract thinking is satisfactory, and her insight is fair.  
The Veteran was given diagnoses of major depressive disorder, 
single episode, severe, in partial remission, and mood 
disorder due to general medical condition, with depressive 
features.  The Veteran was assigned a GAF score of 63.   

On the whole, the evidence most nearly approximates the 
criteria for a 10 percent, rating.  The medical evidence does 
not demonstrate findings of anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, 
recent events), which would be indicative occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  See 
38 C.F.R. § 4.130, DC 9434.  Depressed mood was noted, 
however, this symptom alone do not establish that the 
Veteran's depression warrant a rating higher than 10 percent.  
In addition, the Veteran had a reported GAF score of 63 on 
March 4, 2008, which is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

As the criteria for assignment of the next higher 30 percent 
rating are not met, the criteria for the even higher rating 
of 50 percent are likewise not met.

In numerous documents of record, the Veteran contends that 
the severity of major depression disability merits a higher 
rating.  The Veteran is competent to report the symptoms that 
she has experienced, but she is not competent to offer an 
opinion as to matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the criteria for a disability rating higher than 10 percent 
from January 19, 2005 to July 16, 2007, higher than 70 
percent from July 17, 2007 to March 3, 2008, or higher than 
10 percent after March 4, 2008, have not been met.  Gilbert 
v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.130, DC 9434.  

As discussed above, "staged ratings" are appropriate for the 
Veteran's major depression increased rating claim.  However, 
"staged ratings" are inappropriate for the Veteran's 
increased rating claims for a low back disability and left 
and right knee disabilities because there is no identifiable 
period of time since the effective date of service connection 
during which these disabilities warranted a rating higher 
than 10 percent.  See Fenderson v. West, 12 Vet. App. 119.

The Board has considered whether the Veteran's disability 
picture warrants a rating on an extraschedular basis.  The 
regulation permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate ... [because] the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The rating schedule, 
however, is meant to compensate for the average impairment in 
civil occupations generally resulting from disability.  38 
C.F.R. § 3.321.  Although there this is competent medical 
evidence indicating that the Veteran's low back disability 
limits her occupation as a full time student, there is no 
evidence indicating that there exist such factors as marked 
interference with employment or education or frequent periods 
of hospitalization resulting from any of her service-
connected disabilities.

The preponderance of the evidence is against a rating in 
excess of 10 percent for a low back disability and for left 
and right knee disability, and is against a rating in excess 
of 10 percent from January 19, 2005 to July 16, 2007, 70 
percent from July 17, 2007 to March 3, 2008, and 10 percent 
from March 4, 2008; there is no doubt to be resolved; and 
higher ratings for low back, right and left knee 
disabilities, and major depression disabilities are not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a major depression disability from January 19, 2005 to 
July 16, 2007, is denied.

An evaluation of 70 percent, but no higher, for a major 
depression disability for the period of July 17, 2007 to 
March 3, 2008, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


Entitlement to an initial evaluation in excess of 10 percent 
for a major depression disability from March 4, 2008, is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


